Citation Nr: 1742938	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include extraschedular consideration for TDIU.
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1952 to February 1956, including combat service in Korea, and his decorations include the Combat Infantryman Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in October 2013 and in April 2014 that, in pertinent part, denied entitlement to TDIU benefits.  The Veteran timely appealed.

In May 2017, the Board remanded the matter for additional development.  Following development, a supplemental statement of the case was issued in June 2017.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Service connection is in effect for a bilateral hearing loss disability, currently rated as 20 percent disabling; and for tinnitus, rated as 10 percent disabling.  The combined disability rating, effective June 18, 2012, is 30 percent. 

2.  The Veteran has not worked full-time since November 1996; he reportedly has completed four years of college, plus advanced studies, and has work experience as an auditor and a certified public accountant (CPA). 

3.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSION OF LAW

The criteria for an extraschedular TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by June 2013 and February 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Office (AMO) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Following active service, the Veteran attended local college and became a certified public accountant (CPA).  He reported completing four years of college, plus additional advanced studies for the CPA examination.  The Veteran last worked full-time in November 1996 as an auditor and a CPA.  He retired in 1999, and indicated that he became too disabled to work in 2007.  

Service connection is currently in effect for a bilateral hearing loss disability, rated as 20 percent disabling; and for tinnitus, rated as 10 percent disabling.  The combined disability rating, effective June 18, 2012, is 30 percent; and the schedular requirements for a TDIU are not met.

Where the percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  

In this case, the report of an April 2007 VA examination reveals findings of a mild-to-severe sensorineural hearing loss disability, bilaterally, and recommends hearing aids.

In December 2008, the Veteran reported that, without his hearing aids, he needed to ask for repetition in conversation often, and that he had a difficult time hearing the television.

In assessing the functional impact of the Veteran's service-connected disabilities, a June 2012 VA examiner opined that the Veteran's hearing loss did impact ordinary conditions of daily life, including ability to work; and described the impact as the Veteran "can't hear people."  The June 2012 examiner also found that the service-connected tinnitus sometimes affected the Veteran's sleep.

In April 2016, the Veteran reported that he was not wearing his hearing aids because they hurt his ears, and reported that his hearing loss had an impact on his ability to work.  Records show that the Veteran was advised to get his hearing aids adjusted.  

Also in April 2016, another VA examiner assessed the functional impact of the Veteran's service-connected disabilities; and opined that the Veteran's hearing loss did impact his ability to work because the Veteran "felt deaf."  The VA examiner also indicated that the Veteran's tinnitus was worse in the morning, and did not impact his ability to work.

In May 2017, pursuant to the Board's remand, another VA audiologist reviewed the Veteran's medical history and found that there was significant usable hearing, as well as word recognition ability to a limited extent; and opined that it is not unreasonable to expect that a person with this hearing loss would be able to obtain substantially gainful employment-giving the use of hearing instruments, and other assistive listening devices.  The VA audiologist explained that there would be difficulty regarding the ability to hear and understand spoken words, especially without the use of visual cues or other communication strategies.  The VA audiologist concluded that this hearing loss, with or without the use of hearing instruments, was not known to impact a person's physical ability to gain substantial employment. The VA audiologist based the opinion on facts commonly known in the field of audiology and on his clinical experiences as a licensed audiologist.

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected disabilities.

The Veteran has asserted that he is unemployable due to service-connected disabilities.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's hearing difficulties have been corroborated by VA examiners.  However, there are no other work restrictions.  His work history reveals that the Veteran worked as an auditor for approximately thirty-five years.  The May 2017 VA audiologist opined that this hearing loss was not known to impact one's physical ability to gain substantial employment.  No examiner has found that the Veteran is unable to perform occupational and gainfully sedentary work.  

The evidence does not demonstrate that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  Ultimately, the Board places far more probative weight on the Veteran's work history, as well as on results of recent evaluations of the Veteran's service-connected disabilities and the findings of examiners.  Here, the evidence is against a finding of inability to obtain and retain substantially gainful employment due to service-connected disabilities.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to an extraschedular TDIU is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


